DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 and 1/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 10 2012 welleby DE 10 2012 210695.
DE 10 2012 210695 discloses a lubrication arrangement (fig. 1,2; section 0002 0023-0026), comprising: at least one housing (2); at least one shaft (4); at least one bearing system (3) configured to hold the at least one shaft in the at least one housing (4) and to permit the at least one shaft to rotate; lubricant distributed in the at least one housing (2) with the rotation of the at least one shaft; and a lubricant deflector (11) provided in a stationary manner relative to the at least one housing (2) above the at least one shaft (4); wherein the lubricant strikes against the lubricant deflector and, by action of gravity, the lubricant is conducted to the at least one bearing system of the at least one shaft so that the at least one bearing system is supplied with the lubricant; wherein the lubricant deflector is fastened in a housing region adjacent to a bearing (3).  The system is intended for a vehicle, not precluded by type; thusly use in a harvesting type vehicle, as broadly recited, is inherent.

Claim(s) 1, 2, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/283955.
US 2013/283955 discloses lubrication arrangement (fig. 1-4; section 0028, 0034-0037), comprising: at least one housing (4a); at least one shaft (9); at least one bearing system (14) configured to hold the at least one shaft (9) in the at least one housing (4a) and to permit the at least one shaft (9) to rotate; lubricant distributed in the at least one housing (4a) with the rotation of the at least one shaft (9); and a lubricant deflector (15) provided in a stationary manner relative to the at least one housing (4a) above the at least one shaft(9); wherein the lubricant strikes against the lubricant deflector (15) and, by action of gravity, the lubricant is conducted to the at least one bearing system (14)of the at least one shaft so that the at least one bearing system is supplied with the lubricant; wherein the lubricant deflector is fastened in a housing region adjacent to a bearing (14), wherein the lubricant deflector has an impact surface oriented parallel to a longitudinal axis of the at least one shaft so that the lubricant is spun onto the impact surface and runs down the lubricant deflector (figs. 1-4; 8). The system is intended for a vehicle, not precluded by type; thusly use in a harvesting type vehicle, as broadly recited, is inherent.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated US 3182527.
US 3182527 discloses a lubrication arrangement (fig. 1), comprising: at least one housing (10); at least one shaft (24); at least one bearing system (38) configured to hold the at least one shaft in the at least one housing and to permit the at least one shaft to rotate; lubricant distributed in the at least one housing with the rotation of the at least one shaft; and a lubricant deflector (48,68) provided in a stationary manner relative to the at least one housing (10)above the at least one shaft; wherein the lubricant strikes against the lubricant deflector and, by action of gravity, the lubricant is conducted to the at least one bearing system (38) of the at least one shaft (24) so that the at least one bearing system is supplied with the lubricant wherein the lubricant deflector is fastened in a housing region adjacent to a bearing; wherein the at least one housing has a bore 76), and the lubricant is configured to drain off the lubricant deflector into the bore by the action of gravity (col 4, lines 70-74)(fig. 1)(48,68);
wherein the lubricant deflector is directly fastened in the bore; wherein the lubricant deflector has a substantially U-shaped cross section (as broadly recited).  The system is intended for a vehicle, not precluded by type; thusly use in a harvesting type vehicle, as broadly recited, is inherent.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated US 3383937.
US 3383937 discloses a lubrication arrangement(fig. 1-5), comprising: at least one housing (5); at least one shaft (11); at least one bearing system (6a) configured to hold the at least one shaft in the at least one housing and to permit the at least one shaft to rotate; lubricant distributed in the at least one housing with the rotation of the at least one shaft; and a lubricant deflector (fig. 1, 2-4) provided in a stationary manner relative to the at least one housing above the at least one shaft; wherein the lubricant strikes against the lubricant deflector and, by action of gravity, the lubricant is conducted to the at least one bearing system of the at least one shaft so that the at least one bearing system is supplied with the lubricant (fig.1), wherein the lubricant deflector is fastened in a housing region adjacent to a bearing; wherein the at least one housing has a bore, and the lubricant is configured to drain off the lubricant deflector into the bore by the action of gravity (fig. 1, 2-4)  wherein the lubricant deflector is directly fastened in the bore. The system is intended for a vehicle, not precluded by type; thusly use in a harvesting type vehicle, as broadly recited, is inherent.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655